ACCEPTED
                                                                                                                                     14-14-00887-CR
                                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                                                   HOUSTON, TEXAS
MARY ALDOUS                                                                                                   RAETHELLA JONES   8/27/2015 2:29:57 PM
First Assistant                                                                                                               CHRISTOPHER PRINE
                                                                                                              Chief - Civil Division
                                                                                                                                              CLERK
TRAVIS TOWNSEND                                                                                               VICKI KRAEMER
Chief – Criminal Division                                                                                     Chief Investigator



                                                  JERI YENNE                                                FILED IN
                                                                                                     14th COURT OF APPEALS
                                              CRIMINAL DISTRICT ATTORNEY                                HOUSTON, TEXAS
                                                   BRAZORIA COUNTY                                   8/27/2015 2:29:57 PM
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk
                                                           August 27, 2015


   Fourteenth Court of Appeals
   ATTN: Christopher A. Prine, Clerk of the Court
   301 Fannin, Suite 245
   Houston, Texas 77002


              RE:       The State of Texas vs. Rolando Perez, No. 14-14-00887-CR;
                        Appearance of Counsel at Oral Argument

   Dear Mr. Prine:

           The above-referenced case has been set for submission on oral argument on October 28,
   2015, at 10:30 a.m. Undersigned counsel, Michelle R. Townsend, will present argument for the
   State of Texas.

                                                                                   Respectfully,

                                                                                   /s/ Michelle R. Townsend

                                                                                   MICHELLE R. TOWNSEND
                                                                                   Assistant District Attorney
                                                                                   Brazoria County, Texas
                                                                                   111 E. Locust, Suite 408A
                                                                                   Angleton, Texas 77515
                                                                                   (979) 864-1230
                                                                                   State Bar Number: 24049295

   cc:        Crespin Michael Linton
              Attorney at Law
              440 Louisiana, Suite 900
              Houston, Texas 77002




                             COUNTY COURTHOUSE, 111 E. LOCUST, SUITE 408A, ANGLETON, TEXAS 77515

      Angleton Area         Brazosport Area    Houston Area     Fax-Criminal Division   Fax-Civil Division   Fax-CPS Division
      (979) 864-1230        (979) 388-1230     (281) 756-1230      (979) 864-1525        (979) 864-1712       (979)-849-8914